


109 HR 5562 IH: To direct the Joint Committee on the Library to obtain a

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5562
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. Bilirakis (for
			 himself, Mr. Pascrell,
			 Mrs. Maloney, and
			 Mr. Mica) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To direct the Joint Committee on the Library to obtain a
		  statue of Constantino Brumidi for display in the Capitol Visitor
		  Center.
	
	
		1.Statue of Constantino Brumidi
			 for Capitol Visitor Center
			(a)Agreement With
			 Foundation of Hellenes
				(1)AgreementThe
			 Joint Committee on the Library shall enter into an agreement with the
			 Foundation of Hellenes under which the Foundation shall provide a statue of
			 Constantino Brumidi and the Joint Committee shall accept the statue on behalf
			 of Congress, under such terms and conditions as the Joint Committee and the
			 Foundation may agree to (consistent with applicable law).
				(2)Delegation of
			 authority to Architect of the CapitolThe Joint Committee on the
			 Library may authorize the Architect of the Capitol to enter into the agreement
			 required under paragraph (1) on its behalf, under such terms and conditions as
			 the Joint Committee may require.
				(b)Display in
			 Capitol Visitor CenterThe statue provided and accepted pursuant
			 to the agreement entered into under subsection (a) shall be displayed at a
			 suitable location in the Capitol Visitor Center.
			2.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
